      Case 1:17-cv-05553-LGS-GWG Document 200 Filed 01/19/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                               :
 RESTORATION HARDWARE, INC., et al.,                           :
                                              Plaintiffs,      :
                                                               :   17 Civ. 5553 (LGS)(GWG)
                            -against-                          :
                                                               :           ORDER
                                                               :
 LIGHTING DESIGN WHOLESALERS, INC., et :
 al.,                                                          :
                                              Defendants. :
 ------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on May 2, 2018, the Court entered the Amended Default Judgment against

Lighting Design Wholesalers, Inc. (“LDWI”) and Alan Mizrahi (collectively, the “Mizrahi

Defendants”). The Court found the Mizrahi Defendants liable for $1,300,000.00 in statutory

copyright damages plus post-judgment interest. In addition, the Court permanently enjoined the

Mizrahi Defendants from further violating the intellectual property at issue in this case and

directed the registrars and registries for the <alanmizrahi.com> and <alanmizrahilighting.com>

domain names immediately and permanently to disable the domain names and the hosting

service associated with the domain names.

        WHEREAS, in July 2018, Plaintiffs filed a motion to enforce the Amended Default

Judgment; the Mizrahi Defendants filed a motion to vacate the Amended Default Judgment; and

the Court terminated Plaintiffs’ motion to enforce in order to resolve the Mizrahi Defendants’

motion to vacate.

        WHEREAS, on December 4, 2020, the Court issued an Opinion and Order denying

LDWI’s motion to vacate the Amended Default Judgment with prejudice and denying Mizrahi’s

motion to vacate the Amended Default Judgment without prejudice to his moving to vacate the
     Case 1:17-cv-05553-LGS-GWG Document 200 Filed 01/19/21 Page 2 of 2




Default Judgment on grounds other than that the Amended Default Judgment is void pursuant to

Federal Rule of Civil Procedure 60(b)(4). The Opinion and Order directs Mizrahi to file any

renewed motion to vacate by December 15, 2020, which date was extended to December 22,

2020.

        WHEREAS, on December 22, 2020, the Mizrahi Defendants filed a letter stating that

they had “decided not to move forward with the new application at this time.” Dkt. No. 198.

        WHEREAS, on December 27, 2020, the Court issued an Order directing Plaintiffs to file

any renewed motion to enforce the Amended Default Judgment by January 14, 2021, (Dkt. No.

199), and no such motion was filed. For the reasons stated above,

        The Clerk of Court is respectfully directed to close the case.

Dated: January 19, 2021
       New York, New York




                                                  2
